             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
JOHN DOE,                                                      :
                                                               : Civil Action No:
                           Plaintiff,                          :
                                                               :
                  -against-                                    : Jury Trial Demand
                                                               :
JANE DOE,                                                      : COMPLAINT
                                                               :
                           Defendant.                          :
----------------------------------------------------------------X

                Plaintiff John Doe 1 (“Plaintiff”), by his attorneys Gage Spencer & Fleming LLP,

as and for his Complaint against Defendant, respectfully alleges as follows:

                                THE NATURE OF THIS ACTION

        1.      This case arises out of the repeated and willfully false statements of fact and false

accusations made by Defendant Jane Doe, a female student at Vassar College, that Plaintiff, a

male student at Vassar College, subjected her to nonconsensual sexual touching and harassment

on the evening of May 4, 2019.

        2.      Defendant’s false accusations referred to sexual activity which she initiated with

Plaintiff, and to which she expressly consented.




        1
                For the reasons outlined in Plaintiff’s Memorandum of Law in Support of
Plaintiff’s Motion to Proceed Under Pseudonym and to Redact From Electronic Filings filed in
the related case John Doe v. Vassar College, Civil Case No. 7:19-cv-09601 (NSR)(JM) (Dkt.
No. 6), Plaintiff in this action requests permission to proceed pseudonymously with respect both
to Plaintiff and Defendant here for the reasons provided in Plaintiff’s Motion to Proceed Under
Pseudonym and to Redact from Electronic Filings filed in that Doe v. Vassar action (Dkt. No. 6),
the contents of which we adopt in their entirety and incorporate by reference in this action.
                                                    1
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 2 of 13



       3.      Defendant’s accusations were (and are) false, defamatory, and defamatory per se,

have intentionally inflicted emotional distress, and intentionally interfere with Plaintiff’s

prospective professional opportunities.

       4.      Plaintiff brings this action against Defendant out of necessity, not malice or ill

will, because Defendant’s false accusations caused Vassar College to suspend Plaintiff’s

education, banish him from campus, and destroy his final year of collegiate soccer.

       5.      If not remedied or the falsities retracted immediately, Defendant’s false

accusations will permanently impair Plaintiff’s educational trajectory as well as threaten

substantial and permanent damage to Plaintiff’s personal and professional life going forward.

                                          THE PARTIES

       6.      Plaintiff is a natural person, citizen of the United States, and resident of the State

of Connecticut. During the events described herein, Plaintiff was a student at Vassar College.

       7.      Defendant is a natural person, citizen of the United States, and resident of the

State of Oregon. During the events described herein, Defendant was a student at Vassar College.

       8.      Plaintiff and Defendant are sometimes hereinafter collectively referred to as the

“Parties.”

                                JURISDICTION AND VENUE

       9.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) based on diversity of

citizenship between the parties. The parties are citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs. The instant action is also related

to, and arises out of the identical facts alleged in, the action captioned John Doe v. Vassar

College, Civil Case No. 7:19-cv-09601 (NSR)(JM) pending in this Court.




                                                 2
               Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 3 of 13



         10.     This Court has personal jurisdiction over Defendant on the ground that Defendant

is an on-campus student at Vassar College located in the State of New York and in this judicial

district.

         11.     Venue for this action properly lies in this district pursuant to 28 U.S.C. §

1391(a)(2) because a substantial part of the events or omissions giving rise to the claim occurred

at Vassar College located in Poughkeepsie, New York in New York’s Dutchess County, which is

considered to reside in this judicial district.

                  FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

         12.     On May 4, 2019, Plaintiff and Defendant were at a Vassar College party.

         13.     At the party, Defendant approached Plaintiff.

         14.     They had not met before.

         15.     Defendant led Plaintiff to the dance floor.

         16.     Though Defendant claimed later to have made a conscious decision not to have

sexual contact with anyone due to the fact that she had already had an unspecified sexual

encounter earlier that same day, Defendant engaged in sexual contact with Plaintiff, pushing her

body into his.

         17.     Defendant kissed Plaintiff intimately on the dance floor.

         18.     Defendant engaged in consensual sexual touching with Plaintiff on the dance

floor.

         19.     Defendant led Plaintiff out of the party.

         20.     Twice, once before and then as she was leaving the party with Plaintiff, a fellow

student observing Plaintiff and Defendant asked Defendant if she was okay and whether she

consented to what he concluded would be sexual activity with Plaintiff.



                                                   3
              Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 4 of 13



        21.      Defendant responded both times that she was fine and that she consented.

        22.      Vassar College’s governing policy on consent relates to sexual contact.

        23.      The policy states: “[c]onsent can be given by words or actions, as long as those

words or actions create clear permission regarding willingness to engage in the sexual activity.” 2

        24.      Defendant and Plaintiff walked to Plaintiff’s dormitory room.

        25.      On the walk, Defendant admitted to Plaintiff that she had a sexual history with at

least three members of Vassar’s varsity soccer team of which Plaintiff was the Captain.

        26.      In Plaintiff’s room, Defendant and Plaintiff engaged in mutual sexual touching.

        27.      Defendant touched Plaintiff’s genitals.

        28.      Upon sensing that Defendant might be intoxicated to an extent which could

possibly nullify the consent she had both expressed verbally and through her actions, Plaintiff

withdrew from the sexual activity in compliance with Defendant’s governing internal policies.

        29.      Plaintiff also withdrew from the sexual activity in compliance with his own moral

code.

        30.      Defendant and Plaintiff did not have intercourse.

        31.      Plaintiff and Defendant were clothed during their encounter and when Plaintiff

disengaged from his mutual sexual encounter with Defendant.

        32.      Days later, Defendant accused Plaintiff of touching her in a sexual fashion

without her consent in violation of College Regulations.

        33.      Defendant accused Plaintiff of discrimination and harassment in violation of

regulations pertaining to Sexual Harassment and Sexual Misconduct/Non-Consensual Sexual

Contact.

2
         Affirmative Consent, Vassar College, eeoa.vassar.edu, https://eoaa.vassar.edu/title-ix/policy/affirmative-
consent.html#targetText=Consent%20cannot%20be%20given%20when,force%2C%20or%20threat%20of%20harm,
last accessed 4:20pm on October 23, 2019.

                                                        4
                Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 5 of 13



          34.    Among other things, Defendant falsely claimed that the consent she admittedly

gave was merely to go to Plaintiff’s dorm room, and that she had expressly withdrawn her

consent while walking to Plaintiff’s dorm room.

          35.    The consent required by Vassar College’s governing policies relates to sexual

contact, not to dorm room visitation.

          36.    Though Defendant took the position that her original consent was merely to go to

Plaintiff’s dorm room, Defendant incongruously and falsely explained that her purported

withdrawal of consent related to sexual contact.

          37.    Defendant falsely accused Plaintiff of taking her to his room against her expressed

wishes.

          38.    Defendant falsely accused Plaintiff of putting her on his bed against her expressed

wishes.

          39.    Defendant falsely accused Plaintiff of touching her above her clothes against her

express wishes.

          40.    Defendant further falsely accused Plaintiff of touching her below her clothes and

engaging in skin-to-skin contact including digitally stimulating her clitoris and touching and

kissing her bare breast.

          41.    Defendant falsely accused Plaintiff of continuing to touch her after she stopped

responding.

          42.    Defendant also used a former sexual partner, JK, to testify in her favor against

Defendant.

          43.    JK’s testimony was particularly credited in Vassar’s decision to find against

Plaintiff.



                                                   5
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 6 of 13



       44.      Defendant’s false accusations led to the conclusion that Plaintiff was responsible

for having engaged in nonconsensual sexual contact and sexual harassment in the form of the

egregious, unwanted sexual conduct Defendant falsely described was perpetrated by Plaintiff.

       45.     Based on Defendant’s false accusations, Vassar College issued a sanction

suspending Plaintiff for a semester, temporarily severing all rights and privileges of student

status including, without limitation, his educational pursuits and his ability to play for and

discharge his Captainship of the College’s soccer team.

       46.     In the days following his testimony, however, Defendant’s witness, JK, issued

written statements disavowing his testimony as unreliable, explaining that Defendant was

“manipulative” and was a person who “knows how to get what she wants.”

       47.     JK admitted that he experienced distress from concerns about Defendant having

sexual relationships with other of his volleyball teammates.

       48.     Despite strong evidence of gender bias, deviations in the procedural rules which

Vassar permitted Defendant to get away with, and JK’s disavowal and recantation of his own

testimony corroborating Defendant’s story, Vassar affirmed the sanction against Plaintiff after

his internal appeal.

       49.     Following the decision, Plaintiff was ostracized and judged by other students,

isolated from friends and acquaintances, and has suffered from entirely new and enduring

feelings of depression and severe anxiety due to the decision against him and the stigma

associated with such grave accusations.

       50.     Defendant has an extensive sexual history involving multiple members of Vassar

College’s men’s volleyball and soccer teams.




                                                6
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 7 of 13



       51.     Defendant’s sexual history is well known as she has been observed bragging

publicly about her “wild sex life.”

       52.     On information and belief, Defendant was motivated to pursue charges against

Plaintiff, the one partner who had withdrawn from their sexual encounter, in order to mitigate the

public’s perception of her as sexually promiscuous.

       53.     Following her victory at the disciplinary hearing against Plaintiff, Defendant was

heard to say, in words or substance, that the decision meant that no one would be able to “slut

shame” her anymore, stating “now I am unslut-shamable.”

       54.     Defendant’s false accusations have caused now, and threaten to cause in the

future, substantial damage to Plaintiff.

       55.     As a result of Defendant’s actions, Plaintiff’s academic career is suspended and

his athletic career threatened with ruin.

       56.     Recruited to Vassar to play soccer, Plaintiff is in his senior year, is Captain of the

School’s Soccer Team, and had reasonable hopes of pursuing a professional soccer career

overseas.

       57.     The punishment of suspension for a semester will eliminate Plaintiff’s ability to

collect enough credits to graduate on time with his class.

       58.     Plaintiff also has an opportunity to play soccer in a professional league in the

United Kingdom beginning in Summer 2020.

       59.     Plaintiff’s suspension means that he will either have to return to school in Fall

2020 to get the necessary credits to obtain his college degree and lose his professional soccer

opportunity, or pursue his professional soccer ambitions and lose his opportunity to get a college

degree for the foreseeable future.



                                                 7
                Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 8 of 13



       60.       Further, the false charge of nonconsensual sexual contact and sexual harassment

threatens his eligibility to play in the professional league.

       61.       Defendant’s false accusations, and the wrongful determinations of responsibility

for sexual misconduct and harassment to which they led, have caused Plaintiff to lose his ability

to declare a “correlate” in writing which, for this purpose, he had been taking a necessary

English seminar class.

                         AS AND FOR THE FIRST CAUSE OF ACTION
                                      Defamation

       62.       Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       63.       Defendant knowingly published false statements of fact and false accusations

concerning Plaintiff to Vassar’s administration and to her friends which have caused him

damage.

       64.       These published false statements and false accusations included, without

limitation, charges that Plaintiff touched her in a sexual fashion without her consent,

discriminated against her and subjected her to sexual harassment, took her to his room against

her expressed wishes, forcibly put her on his bed against her expressed wishes, touched her

above her clothes against her express wishes, touched her below her clothes, engaged in skin-to-

skin contact including digitally stimulating her clitoris and touching and kissing her bare breast,

and continued to touch her after she stopped responding.

       65.       Defendant’s false statements and false accusations have exposed Plaintiff to

public hatred, shame, obloquy, contumely, odium, contempt, ridicule, aversion, ostracism,

degradation, and disgrace, and have induced an evil opinion of Plaintiff in the minds of right-

thinking persons, and deprived Plaintiff of confidence and friendly intercourse in society.

                                                   8
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 9 of 13



       66.     Her false statements and false accusations are also of the type that tend to injure

people in their academic and athletic career, and have done so to Plaintiff here.

       67.      Defendant published these false statements and false accusations without

privilege or authorization.

       68.     Her false statements and false accusations are defamatory per se because they

charge Plaintiff with having committed acts of moral turpitude.

       69.     Defendant made these false statements and false accusations with actual malice

and with the intent to injure Plaintiff; they constitute willful and wanton conduct.

       70.     For example, to ensure that her false charges stuck, Defendant also lied to cover

up her targeting of Plaintiff, her initiation of sexual contact with him, and the undisputed consent

she expressed twice to a third party by saying, first, that her consent did not relate to the

continuation of the sexual activity she had begun before, second, fabricating that she had

expressed the withdrawal of consent to sexual activity which she first claimed she never gave.

       71.     She also manipulated a former lover, JK, into providing corroborating testimony

which, days afterwards, he recanted and disavowed.

       72.     Motivated by her desire to mitigate the public perception on campus that she was

sexually promiscuous and to establish a counter narrative that she was a victim resisting sexual

contact, Defendant set out, through the use of false statements and accusations, to ensure that she

would no longer be “slut shamed.”

       73.     Defendant’s self-serving false statements and false accusations have reprehensibly

and unjustifiably tarnished Plaintiff’s reputation with baseless associations of sexual misconduct,

and caused Plaintiff further damages by causing the loss of his athletic season, the interruption of




                                                 9
              Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 10 of 13



his educational pursuits, likely harm to his professional opportunities, and other direct and

consequential damages.

        74.     As a result of the foregoing, Plaintiff has suffered legal damages in an amount to

be determined at trial including compensatory and punitive damages, plus prejudgment interest,

attorneys’ fees, expenses, costs and disbursements.

                      AS AND FOR THE SECOND CAUSE OF ACTION
                          Intentional Infliction of Emotional Distress

        75.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        76.     Based on the foregoing facts and circumstances, Defendant intentionally defamed

Plaintiff and intentionally inflicted emotional harm by publishing the false statements and false

accusations about Plaintiff.

        77.     Defendant’s publication of her false statements and false accusations against

Plaintiff to serve her own selfish purposes to change her own sullied reputation was extreme and

outrageous conduct that was beyond the bounds of decency and utterly intolerable in a civilized

society.

        78.     Defendant’s publication of her false statements and false accusations against

Plaintiff were made with the intent to cause severe emotional distress, or with reckless disregard

for the substantial probability that the publication would cause Plaintiff severe emotional

distress.

        79.     Defendant’s publication of her false statements and false accusations condoned

the publication of inflammatory, potentially ruinous charges with actual knowledge of their

falsity and a deliberate indifference to the truth.



                                                  10
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 11 of 13



       80.        As a consequence of Defendant’s publication of false statements and false

accusations, Plaintiff’s reputation has been reprehensibly and unjustifiably tarnished with

baseless associations of sexual misconduct, and Plaintiff has been subjected to the loss of his

athletic season, the interruption of his educational pursuits, likely harm to his professional

opportunities, and extreme emotional distress as a consequence.

       81. Defendant’s actions were so outrageous and utterly intolerable that they have caused

Plaintiff mental anguish and severe psychological and emotional distress in addition to loss of

reputation, loss of educational and athletic opportunities, possible loss of professional

opportunities, and other direct and consequential damages.

       82.        As a result of the foregoing, Plaintiff has suffered legal damages in an amount to

be determined at trial including compensatory and punitive damages, plus prejudgment interest,

attorneys’ fees, expenses, costs and disbursements.

                     AS AND FOR THE THIRD CAUSE OF ACTION
          Tortious Interference With Prospective Business or Economic Advantage

       83.        Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       84.        Plaintiff had a valid expectation and likelihood of playing professional soccer in

the United Kingdom following his anticipated graduation from Vassar in Spring 2020.

       85.        Based on prior time spent in the U.K training, Plaintiff formed a prospective

business relationship with a professional soccer team in the United Kingdom which has

expressed its willingness to sign him to a professional soccer contract upon his graduation.

       86.        On information and belief, Defendant knew Plaintiff was Captain of the Vassar

soccer team and knew Plaintiff planned on playing professional soccer with the U.K. team upon

his graduation.

                                                   11
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 12 of 13



       87.     Based on the foregoing facts and circumstances, Defendant intentionally defamed

Plaintiff and intentionally inflicted both injuries to his academic and athletic careers and severe

emotional harm by publishing the false statements and false accusations about Plaintiff.

       88.     For the reasons given above, Defendant’s publication of her false statements and

false accusations against Plaintiff were baseless, untrue, and self-serving.

       89.     Defendant’s publication of her false statements and false accusations condoned

the publication of inflammatory, potentially ruinous charges with actual knowledge of their

falsity and a deliberate indifference to the truth with the consequence that Plaintiff’s reputation

has been reprehensibly and unjustifiably tarnished with baseless associations of sexual

misconduct, and Plaintiff has been subjected to the loss of his professional soccer opportunities,

among other things.

       90.     On information and belief, the U.K. professional soccer team with which Plaintiff

expects to enter a contract and begin a professional soccer career plays in a league which, like

most professional sports leagues, is highly sensitive, among other issues, to charges of sexual

misconduct.

       91. If not remedied in this action or otherwise, Defendant’s publication of her false

statements and false accusations defaming Plaintiff will jeopardize Plaintiff’s business

relationship with the U.K. soccer team, the likelihood that it will sign him to a contract, and his

opportunity to play professional soccer.

       92.     As a result of the foregoing, Plaintiff has suffered legal damages in an amount to

be determined at trial including compensatory and punitive damages, plus prejudgment interest,

attorneys’ fees, expenses, costs and disbursements.




                                                 12
             Case 7:19-cv-09838 Document 1 Filed 10/24/19 Page 13 of 13



                                      PRAYER FOR RELIEF

                WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against

Defendant for legal damages in an amount to be determined at trial including compensatory and

punitive damages, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements,

plus such other and further relief as the Court deems just, equitable and proper.

                                           JURY DEMAND

         Plaintiff herein demands a trial by jury of all triable issues in the present matter.

Dated:    New York, New York
          October 24, 2019
                                                        GAGE SPENCER & FLEMING LLP




                                                        By:     /s/ William B. Fleming
                                                                William B. Fleming
                                                                410 Park Avenue, Suite 810
                                                                New York, New York 10022
                                                                Tel. (212) 768-4900
                                                                Wfleming@gagespencer.com
                                                                Attorneys for Plaintiff John Doe




                                                   13
